NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     INDUSTRIAL TECHNOLOGY RESEARCH
   INSTITUTE AND ITRI INTERNATIONAL, INC.,
                  Appellants,

                           v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee,

                         AND

   LG ELECTRONICS, INC., LG ELECTRONICS
     U.S.A., INC., LG DISPLAY CO., LTD., AND
          LG DISPLAY AMERICA, INC.,
                     Intervenors.
               ______________________

                      2013-1480
                ______________________

   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-805.
                ______________________

                Decided: June 23, 2014
                ______________________

   ARI RAFILSON, Shore Chan DePumpo LLP, of Dallas,
Texas, argued for appellants. With him on the brief were
2                   INDUSTRIAL TECHNOLOGY RESEARCH     v. ITC



MICHAEL W. SHORE, ALFONSO GARCIA CHAN, and RUSSELL
J. DEPALMA.

    MEGAN M. VALENTINE, Attorney, Office of the General
Counsel, United States International Trade Commission,
of Washington, DC, argued for appellee. With her on the
brief were DOMINIC BIANCHI, General Counsel, and
WAYNE W. HERRINGTON, Assistant General Counsel.

    MEREDITH MARTIN ADDY, Steptoe & Johnson LLP, of
Chicago, Illinois, argued for intervenors. With her on the
brief were CHARLES F. SCHILL, JAMIE B. BEABER, JOHN
CARACAPPA, ALICE ALEXANDRA KIPEL, GRETCHEN P.
MILLER, and TIFFANY A. MILLER, of Washington, DC. Of
counsel was MICHAEL W. MAAS.
                   ______________________

       Before MOORE, CLEVENGER, and O’MALLEY,
                   Circuit Judges.
O’MALLEY, Circuit Judge.
     Industrial Technology Research Institute and ITRI
International, Inc. (collectively, “ITRI”) appeal from a
decision of the United States International Trade Com-
mission (“the Commission”) finding that respondents—
including LG Electronics, Inc.; LG Electronics USA, Inc.;
LG Display Co., Ltd.; and LG Display America, Inc.
(collectively, “LG”)—did not violate 19 U.S.C. § 1337
(2012) (“section 337”) by the importation, sale for importa-
tion, or sale following importation of products alleged to
infringe U.S. Patent No. 6,883,932 (“the ’932 patent”).
Because the Commission correctly construed the contest-
ed claim term, and because ITRI’s infringement and
domestic industry positions would require our reversal of
that construction, we affirm the Commission’s determina-
tion of no section 337 violation. In light of these findings,
we decline to address the Commission’s validity determi-
nations.
INDUSTRIAL TECHNOLOGY RESEARCH    v. ITC                  3



                     I. BACKGROUND
                    A. The ’923 Patent
    The ’923 patent, titled “Apparatus for Improving Uni-
formity Used in a Backlight Module,” relates to a struc-
ture used in backlit digital display screens to uniformly
distribute light across the screen. For example, liquid
crystal display (“LCD”) screens—used as both computer
monitors and televisions—have multiple light sources
behind the screen that emit light. These light sources are
required for the screen to display pictures to the viewer.
Without any structures to help distribute the light, how-
ever, the area directly over the light source would appear
the brightest and the other areas would appear darker.
This would create unwanted shadows in the display. To
solve this problem, LCD manufacturers put a textured
sheet, called a “light-diffusing sheet,” between the light
source and the viewing screen to diffuse the light evenly
across the screen. As the ’923 patent acknowledges, these
light-diffusing sheets were well known in the prior art.
The ’923 patent explains that “light-diffusing sheets are
mounted with micro particles having various sizes and
densities for refracting or diffusing the illuminating light
as uniformly as possible.” ’923 patent col. 1 ll. 27–30.
    The ’923 patent purports to cover an improved struc-
ture to uniformly diffuse the light using “structured arc
sheets,” instead of light-diffusing sheets. Figure 2 is
representative of the claimed invention.
4                  INDUSTRIAL TECHNOLOGY RESEARCH     v. ITC




Id. fig. 2.
    The light sources emit light in all directions, but the
structured arc sheets are placed between the light sources
and the viewing screen. The structured arc sheets reflect
the light toward the reflective back panel, which reflects
the light uniformly onto the screen. The structured arc
sheets must be constructed with appropriate curvature,
shape, thickness, and reflectivity to ensure uniformity in
light distribution across the screen. The ’923 patent
explains that these structured arc sheets are superior to
light-diffusing sheets because less light is absorbed,
making the structured arc sheets more energy efficient.
    Claim 6 is the sole independent claim at issue:
    6. An apparatus for improving uniformity used in
    a backlight module comprising:
    a plurality of light sources for providing an illu-
    minating light;
    a reflective housing adjacent to the light sources
    for receiving the light sources and reflecting the
    illuminating light; and
    two structured arc sheets mounted at the periph-
    ery of the light source for making the illuminating
INDUSTRIAL TECHNOLOGY RESEARCH    v. ITC                  5



    light uniform, wherein said structured arc sheets
    have different thickness or curvature.
Id. col. 4 ll. 20–31.
                 B. Commission Proceedings
     On September 14, 2011, the Commission instituted
Investigation No. 337-TA-805 based on ITRI’s allegations
that LG violated section 337 by importing or selling
following importation into the United States certain LCD
computer monitors and televisions that infringed the ’932
patent. ITRI alleged that a domestic industry existed as
to its patent because it had licensed its patent to Sam-
sung Electronics Co., Ltd. and its subsidiaries (collective-
ly, “Samsung”) and Samsung sold LCD screens that
practiced the ’923 patent in the United States.
    The presiding administrative law judge (“ALJ”) issued
a final initial determination (“Final ID”), finding no
violation of section 337 because LG did not infringe the
’932 patent based on his construction of “structured arc
sheet.” The ALJ construed “structured arc sheet” to mean
“a sheet that is constructed in the shape of an arc.” In re
Certain Devices for Improving Uniformity Used in a
Backlight Module, USITC Inv. No. 337-TA-805, 2012 WL
5424021, at *20 (ITC Oct. 22, 2012). He then concluded
that LG’s products did not contain “structured arc sheets”
as construed. The ALJ also found that—because Sam-
sung’s products, like LG’s products, did not contain
“structured arc sheets” as construed—ITRI had failed to
meet the technical prong of the domestic industry re-
quirement. ITRI appealed these determinations. LG
conditionally cross-appealed the validity of the patent,
which the ALJ did not address in the Final ID because he
found no infringement and invalidity was only asserted as
6                  INDUSTRIAL TECHNOLOGY RESEARCH    v. ITC



an affirmative defense, not a counterclaim. 1 The Com-
mission declined to consider the ALJ’s Final ID, however,
and sent the matter back, directing the ALJ to first make
an initial determination regarding invalidity and unen-
forceability.
    On remand, the ALJ issued another final initial de-
termination (“Remand ID”), again finding no violation of
section 337. In addition to his previous claim construc-
tion, non-infringement, and domestic industry findings,
the ALJ found, inter alia, the ’932 patent invalid as
anticipated. ITRI again appealed the ALJ’s decision to
the Commission. LG conditionally cross-appealed the
ALJ’s other invalidity and unenforceability determina-
tions, which are not at issue here.
     On May 6, 2013, the Commission reviewed the ALJ’s
determinations and terminated the investigation, finding
no violation of section 337. The Commission, inter alia,
affirmed: (1) the ALJ’s construction of “structured arc
sheet”; (2) the finding of non-infringement and failure to
meet the technical prong of the domestic industry re-
quirement based on that construction; and (3) the deter-
mination that the ’932 patent was invalid as anticipated.
ITRI timely appealed these findings by the Commission to
this court. We have jurisdiction under 28 U.S.C. §
1295(a)(6) (2012).



    1   If invalidity had been asserted as a counterclaim,
it would have been removed to a district court. See 19
U.S.C. § 1337 (“A respondent may raise any counterclaim
in a manner prescribed by the Commission. Immediately
after a counterclaim is received by the Commission, the
respondent raising such counterclaim shall file a notice of
removal with a United States district court in which
venue for any of the counterclaims raised by the party
would exist under section 1391 of title 28.”).
INDUSTRIAL TECHNOLOGY RESEARCH       v. ITC                    7



                        II. DISCUSSION
     We review the ITC’s legal determinations de novo and
its factual findings for substantial evidence. Apple Inc. v.
Int’l Trade Comm’n, 725 F.3d 1356, 1361 (Fed. Cir. 2013)
(citing Crocs, Inc. v. Int’l Trade Comm’n, 598 F.3d 1294,
1302 (Fed. Cir. 2010)). Claim construction is a matter of
law, which we review de novo. Id. (citing Sorensen v. Int’l
Trade Comm’n, 427 F.3d 1375, 1378 (Fed. Cir. 2005)).
        A. Construction of “Structured Arc Sheet”
     Claim terms should be given their ordinary and cus-
tomary meaning to a person having ordinary skill in the
art at the time of the effective date of the patent applica-
tion. Phillips v. AWH Corp., 415 F.3d 1303, 1312–13
(Fed. Cir. 2005) (en banc). To ascertain the scope and
meaning of the asserted claims, we look to the words of
the claims themselves, the specification, the prosecution
history, and any relevant extrinsic evidence. Id. at 1315–
17. This inquiry typically begins and ends with the
intrinsic evidence. In fact, the specification is the single
best guide to the meaning of the claim terms; it is usually
dispositive. Id. at 1318 (“[T]he specification ‘is always
highly relevant to the claim construction analysis. Usual-
ly, it is dispositive . . . .” (internal citations omitted)). If,
and only if, the intrinsic evidence does not establish the
meaning of a claim, we can turn to the extrinsic evidence,
e.g., inventor testimony, expert testimony, and learned
treatises. Id. at 1317.
    ITRI challenges the Commission’s construction of
“structured arc sheet” as “a sheet that is constructed in
the shape of an arc.” ITRI proposes that structured arc
sheet instead be construed as “a sheet containing an arc-
like structure for altering the pathway of illuminating
light in multiple directions.” Appellant’s Br. 19 (emphasis
added). ITRI argues that the ITC erred when it restricted
the scope of “structured arc sheet” to the disclosed embod-
iments by improperly inferring a size of the claimed
8                   INDUSTRIAL TECHNOLOGY RESEARCH    v. ITC



structured arc sheets. ITRI asserts that, in addition to
the disclosed embodiments, the ’932 patent also covers
flat sheets with microscopic “arc-like” structures. Because
the claims account for two structured arc sheets that have
a different “thickness” or “curvature,” moreover, ITRI
insists that two sheets with a zero curvature—i.e., two
flat sheets—but different thickness should be covered by
the claim. ITRI also argues that the prosecution history
supports its construction because the reference the exam-
iner cited as disclosing the two structured arc sheets was
actually a single sheet. ITRI further contends that only
its construction adds a limitation that explains how the
structured arc sheets function, and, according to ITRI,
there is no dispute as to how the arc sheets function.
    The Commission and LG respond that the intrinsic
evidence—including the claim language, specification,
and prosecution history—fully supports the Commission’s
construction. According to the Commission and LG, ITRI
has cited no support for its construction that changes
“arc” to “arc-like.” The Commission and LG also contend
that ITRI improperly attempts to read a functional limita-
tion into the construction, which this court has cautioned
against.
    We agree with the Commission and LG that the in-
trinsic evidence clearly supports the Commission’s con-
struction. Starting with the claim language, the most
natural reading of “structured arc sheet” is that the entire
sheet must be in the shape of an arc, not that a part of the
sheet contains an “arc-like” structure. Although the claim
language indicates that the two structured arc sheets
have “different thickness or curvature” in the disjunctive,
construing the claim to include two flat sheets with differ-
ent thicknesses—i.e., two sheets with a curvature of
zero—would completely read the term “arc” out of the
claim. See Bicon, Inc. v. Straumann Co., 441 F.3d 945,
950–51 (Fed. Cir. 2006) (“[C]laims are interpreted with an
eye toward giving effect to all terms in the claim.”).
INDUSTRIAL TECHNOLOGY RESEARCH      v. ITC                   9



Furthermore, contrary to ITRI’s assertion, the Commis-
sion’s construction only imposes limitations on the shape
of the structured arc sheets, not their size.
    The specification of the ’923 patent also supports the
Commission’s construction. All of the figures and the
language of the specification consistently indicate that the
entire sheet must be constructed in the shape of an arc.
E.g., ’923 patent fig. 1–3c, col. 2 ll. 5–8 (“The curvature
diameter of the structured arc sheet is not restricted . . . .”
(emphasis added)). The specification further acknowledg-
es that flat “light-diffusing sheets” with “micro particles”
are a part of the prior art, which is distinct from the
structured arc sheets disclosed in the patent. 2 The speci-
fication, moreover, provides no support for ITRI’s conten-
tion that “arc” should be construed as “arc-like.” 3 The
prosecution history of the ’923 patent is consistent with
the claim language and specification. For example, the
examiner distinguished “structured arc sheets” from flat
light-diffusing sheets by explaining that the light-
diffusing sheet reference “disclose[d] the instant claimed
invention except for two arc sheets . . . .” Joint Appendix
(“J.A.”) at 8024 (emphasis added). And, although the two



    2   Though ITRI argued in its briefing that the Com-
mission found that this part of the specification amounted
to a disclaimer, when pressed at Oral Argument, ITRI’s
counsel admitted that the Commission did not find a
disclaimer, only that the ’923 patent taught away from
using light-diffusing sheets. Oral Argument at 12:00,
Industrial Tech. Research Institute v. Int’l Trade Comm’n,
2013-1480,    available    at    http://oralarguments.cafc.
uscourts.gov/default.aspx?fl=2013-1480.mp3.
    3   At oral argument, counsel for ITRI was unable to
point to any language in the specification that supports
its proposed construction. E.g., Oral Argument at 7:48,
13:50.
10                  INDUSTRIAL TECHNOLOGY RESEARCH     v. ITC



structured arc sheets in the prior art may have been part
of a single sheet, the entire sheet was bent to form multi-
ple arcs, each of which the examiner found to be a “struc-
tured arc sheet.” In other words, the arc sheets in the
prior art were not “arc-like” structures on a flat sheet.
     Additionally, although ITRI proposes adding the func-
tional limitation that the structured arc sheets are “for
altering the pathway of illuminating light in multiple
directions,” it fails to point to any language in the intrin-
sic evidence that requires adding this functional limita-
tion into the construction. See Toro Co. v. White Consol.
Indus., Inc., 266 F.3d 1367, 1371 (Fed. Cir. 2001) (“An
invention claimed in purely structural terms generally
resists functional limitations.”). The plain language of
the claims, moreover, already includes a functional limi-
tation, requiring that the structured arc sheets exist “for
making the illuminating light uniform.” ’923 patent col. 4
l. 29.
    For the foregoing reasons, the Commission correctly
construed “structured arc sheet” as “a sheet that is con-
structed in the shape of an arc.”
                 B. The Remaining Issues
    ITRI does not contest the Commission’s finding of no
infringement and failure to meet the technical prong of
the domestic industry requirement if we affirm the Com-
mission’s construction of “structured arc sheets.” See
Appellant’s Br. 13. Because we affirm the Commission’s
construction, we also affirm the Commission’s finding of
no infringement and failure to meet the domestic industry
requirement. As this is sufficient to affirm the termina-
tion of the investigation, we need not address LG’s af-
firmative defense of anticipation. See Lacks Indus., Inc. v.
McKechnie Vehicle Components USA, Inc., 322 F.3d 1335,
1346 (Fed. Cir. 2013) (citing Cardinal Chem. Co. v. Mor-
ton Int’l, Inc., 508 U.S. 83, 93 (1993)) (refusing to address
invalidity because the court affirmed non-infringement
INDUSTRIAL TECHNOLOGY RESEARCH   v. ITC               11



and invalidity was merely an affirmative defense to
infringement). We therefore express no opinion regarding
the Commission’s finding of anticipation. 4
                    III. CONCLUSION
    For the foregoing reasons, we affirm the Commission’s
construction of “structured arc sheet.” Because ITRI does
not challenge the court’s finding of no infringement or
domestic industry based on that construction, we affirm
the Commission’s termination of the investigation based
on no violation of section 337.
                      AFFIRMED




   4    It is unclear why the Commission remanded the
Final ID for the ALJ to first decide LG’s affirmative
defenses when the ALJ found no infringement and no
domestic industry. In this case, “[b]ecause the Commis-
sion [did] not opine[] on the proper claim construction,”
the ALJ was forced to assume that his construction was
correct in addressing the affirmative defenses. In re
Certain Devices for Improving Uniformity Used in a
Backlight Module, USITC Inv. No. 337-TA-805, 2013 WL
1084496, at *3 (ITC Feb. 28, 2013). It might be better
practice for the Commission not to remand when the
ALJ’s Final ID was clearly dispositive of the case. Re-
manding in this case caused an unnecessary expenditure
of administrative, judicial, and private party resources.